June 29, 2007


Mr. Rance L. Craft
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Thomas Stefan Allen
T. Stefan Allen, Attorney at Law
510 Ochiltree
Nacogdoches, TX 75961

RE:   Case Number:  04-0515
      Court of Appeals Number:  12-03-00240-CV
      Trial Court Number:  C17,675-2001

Style:      STEPHEN F. AUSTIN STATE UNIVERSITY
      v.
      DIANE FLYNN

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy S.   |
|   |Lusk           |
|   |Ms. Donna      |
|   |Phillips       |